Ingraham, J. (concurring):
I fully concur in the opinion of Mr. Justice Laughlin and simply wish to add that, in my opinion, the provision in the order appealed from that the stay of proceedings contained in the alternative writ of prohibition be continued pending an appeal to the Appellate Division of this court from the final order in this proceeding is entirely unauthorized. A writ of prohibition prohibits a court from proceeding in a matter then before it. The only authority that the Supreme Court has to restrain a court from so proceeding is by a writ of prohibition. The court below granted an alternative writ, but, upon a return being filed, it refused to grant an absolute writ. The order refusing the absolute writ was a final order under section 2100 of the Code of Civil Procedure, which provides that “where a final order is made against the relator it must authorize the court or judge and the adverse party to proceed in the action, special proceeding or matter as if the alternative writ had not been issued.” Heither the Code nor the practice authorizes the Special Term, when a final order refusing an absolute writ is entered, to prohibit a court from proceeding by order, either pending an appeal from the order refusing the absolute writ or for any other period of time. The Special Term was required by the provisions of the Code applicable to a writ of prohibition, upon the return being filed, to determine whether or not an absolute writ of prohibition should issue. Upon its determination that such an absolute writ should not issue, tne final order abrogates the alternative writ, and the prohibition contained in that writ is at an end. The Supreme Court was then without jurisdiction to continue the prohibition contained in the alternative writ by order.
I think it necessary to make this statement to avoid the implication that the practice adopted by the Special Term is in any sense approved.
Patterson, McLaughlin, Hatch and Laughlin, JJ., concurred.
Order affirmed,- with fifty dollars costs and disbursements.